Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 8, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  158066-7 & (71)                                                                                         David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  SPECTRUM HEALTH HOSPITALS,                                                                                 Brian K. Zahra
           Plaintiff-Appellant,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 158066                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 336244
                                                                    Kent CC: 14-010519-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN and FARM
  BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendants-Appellees.
  ____________________________________/

  SPECTRUM HEALTH HOSPITALS,
           Plaintiff-Appellant,
  v                                                                 SC: 158067
                                                                    COA: 337477
                                                                    Kent CC: 14-010519-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN and FARM
  BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendants-Appellees.
  ____________________________________/

         By order of March 5, 2019, the application for leave to appeal the April 10, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in W A
  Foote Mem Hosp v Mich Assigned Claims Plan (Docket No. 156622). On order of the
  Court, the case having been decided on October 25, 2019, 504 Mich 985 (2019), the
  application is again considered and, it appearing to this Court that the cases of Pearce v
  Eaton Co Rd Comm (Docket No. 158069) and Brugger v Midland Co Bd of Rd Comm’rs
  (Docket No. 158304) are pending on appeal before this Court and that the decisions in
  those cases may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decisions in those
  cases. The motion to release hold is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 8, 2020
         a0505
                                                                               Clerk